DETAILED ACTION


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Zhou (US 20180274312).

Regarding claim 1, Zhou discloses a method for installing a flexible liner (18) in a borehole (12) and from the ground's surface (fig 1), comprising: surrounding an exterior surface of the liner with a protective sheath (10) ([0019], fig 1); disposing a weight (34) at a bottom end of the liner (fig 1); providing a central tube (28) in an interior of the liner (fig 1); lowering together the liner and the sheath into the borehole by permitting the weight to pull the liner downward without everting the liner (fig 4a, [0022]), situating the sheath between a borehole wall (48, 50) and the exterior surface of the liner (fig 4a); protecting with the sheath the exterior surface of the liner from abrasive contact with the borehole wall (abstract discloses the use of the outer housing to protect the liner); 

Regarding claim 2, Zhou further discloses releasably connecting the bottom end of the liner to a bottom end of the sheath (fig 1, fig 4a), temporarily preventing the liner from moving vertically in the borehole independently from vertical movement of the sheath while lowering together the liner and the sheath into the borehole; and after lowering together the liner and the sheath into the borehole, releasing the connection of the bottom end of the liner to a bottom end of the sheath, permitting a withdrawal of the sheath from the borehole without also dragging the liner upward in the borehole (fig 4f-g).

Regarding claim 3, Zhou further discloses providing at least one tube (42) on or in the liner for extracting or injecting fluid into or from the borehole ([0023]).


	Regarding claim 9, Zhou further discloses temporarily anchoring the bottom of the liner at or near a bottom of the borehole (fig 4f), before withdrawing the sheath from within the borehole (fig 4g).

	Regarding claim 10, Zhou further discloses temporarily anchoring the bottom of the liner comprises: closing the bottom end of the liner ([0023]); introducing a volume of .

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20180274312) alone. 

Regarding claim 4, Zhou is silent regarding providing a larger-diameter tube with an outside diameter of at least 0.375 inches.
However, before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Zhou before him or her, to modify the method disclosed by Zhou to include a larger-diameter tube with an outside diameter of at least 0.375 inches in order to allow increased flow rate through the tube since it has 


Regarding claim 5, Zhou further discloses providing means, on the liner and in communication with the larger-diameter tube, for evaluating conditions in the borehole ([0004] discloses the presence of mwd that are used to evaluate the condition of the wellbore).

Regarding claim 6, Zhou further discloses providing means for evaluating comprises selecting a member form the group consisting of spacers, chemically absorptive elements, reactive elements, fiber optics, and electronic sensors ([0004] discloses the use of mwd which in the art includes electronic sensors).


Allowable Subject Matter

Claims 7-8 and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Delange et al. (US 20180371882) discloses a method of completing a wellbore (10) includes positioning an expandable tubular having a support layer (121) disposed on an exterior of the expandable tubular inside a casing (15); mechanically expanding the tubular and the support layer, wherein a distance between an outer diameter of the support layer and the inner diameter of the casing is sufficient to prevent burst of the tubular; and hydraulically expanding the support layer into contact with the casing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bagnell can be reached on 5712726999.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
2/27/2021